Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with KEVIN DUNLEAVY on November 17, 2021    
The application has been amended as follows: 
In the claims:
1)	In claim 2, line 2 after “1.9 nm to”, “-“ has been deleted.  

- End of the Amendment









Statement for Reasons for Allowance
Claims 1-4, 6-7, 9-10 and 12-17 are allowed.
The present claims are allowable over the “closest prior art Valero (US 20050032965) in view of Choe et al. (EP 723259) or Blackman et al. (US 2018/0163026). 
Valero teaches a silica for reinforcing polymers (Title). The silica may have a BET surface area of 90-320 m^2/g (Paragraph [0217]). The silica may also have pores with pore diameters in the range of 3.7 nm to 80 nm (Paragraph [0156]), which falls within the ranges of 1.9-100nm and 1.6-100nm recited in the claims. The pore volume may be 1.69 cm^3/g (Paragraph [0224]). The pore volumes were measured by the mercury intrusion method (Paragraph [0096]). 
However, Valero fails to disclose that the silica having D50 of 3 microns or less as measured by a laser diffraction method after dispersing 50 ml of a hydrous silica slurry adjusted to 4% hydrous silica by weight with an ultrasonic homogenizer having an output of 140W for 10 minutes and D90 of the hydrous silica having a particle size of 10 micros or less.
Whereas, Choe discloses a biaxially oriented polyester film superior in abrasion resistance, slip property and surface roughness comprising hollow globular silicas particles having a particle size distribution having D10, D50 and D90, where D90 is less than 1 microns and D50 is in the range of 0.27-0.9 microns (abstract). Alternatively, Blackman discloses solid surface comprises (i) a crosslinked acrylic or unsaturated polyester resin present in an amount no greater than 52 volume fraction percent, and (ii) no greater than 48 volume fraction percent of inorganic filler particles distributed evenly throughout the solid surface wherein (a) 95-99 volume fraction percent of the filler particles has a major dimension in the range of from 0.5 to no greater than 10 microns, (b) the D50 of the filler particles is from 0.5-2.5 microns, and (c) the D90 of the filler particles is equal to or less than 10 microns (Abstract). 
Although Choe or Blackman does not disclose D50 is measured by a diffraction method after dispersing 50 ml of a hydrous silica slurry adjusted to 4% hydrous silica by weight with an ultrasonic homogenizer having an output of 140W for 10 minutes, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Choe or Blackman meets the requirements of the claimed product, Choe or Blackman clearly meet the requirements of present claims of D50 particle size. 


Based on the Applicants arguments filed on 10/19/2021, Choe and Blackman do not disclose the external force conditions under which their D50 and D90 are measured. As a result, the D50 and D90 values of Choe and Blackman cannot be compared to the D50 and D90 values of the present invention without knowledge of the external force conditions, if any, that were applied for measurement of the D50 and D90 values of Choe and Blackman. Under these circumstances, the skilled person would conclude that Choe and Blackman define the dispersion state of silica without pulverization, i.e., by measuring these parameters on the silica as it is in the powder state, because the external force conditions during dispersion are not disclosed. If the hydrous silica in the powdered state has a particle size distribution that is closer to a small diameter, such that the above features (b) and (c) are satisfied, the skilled person would understand that the handling performance of the hydrous silica will deteriorate. 
Valero, Choe and Blackman do not focus on the handling performance of the hydrous silica before dispersion. As a result, there is no motivation for a person skilled in the art to adopt D50 and D90 values measured under the external force conditions defined in the present invention for Valero’s hydrous silica. Moreover, the effect of the present invention in achieving both handling performance and dispersibility is not predictable based on the information provided in Valero, Choe, and Blackman. Further, prior art references fails to disclose that the silica is a hydrous silica. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788